DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-7) in the reply filed on July 13, 2021 is acknowledged.
Claims 8-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II-III, there being no allowable generic or linking claim. 
Claim Objections
Claim 4 is objected to because of the following informalities:  there appears to be a comma (,) missing between microsphere and nanotubes in row 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 6, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Regarding claim 3, the claim recites “further comprising pharmaceutically acceptable carrier diluent and additives”. It is unclear if carrier diluent and additives is intended to be 2 components,  carrier diluent (1) and additive (2), or if the phrase is intended to encompass 3 components carrier (1), diluent (2) and additive (3). When considering the limitations of claims 4, 5, and the instant specification on page 8, it appears that claim 3 is intended to recite 3 components. Clarification is requested. 
Regarding claim 4, the claim recites the limitation "the pharmaceutically acceptable carrier" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Applicant’s attention is directed to the rejection of claim 3 above. If Applicant intends the limitations of claim 3 to be limited to 2 components, then claim 4 lacks antecedent basis for the term “carrier” since claim 3 recites carrier diluent. 
Further regarding claim 4, the claim recites the term “peptide analogues”. The specification does not describe what is encompassed by the term. It is unclear how much any given compound can be changed and still considered to an analogue. 
Regarding claim 6, the claim recites “a mixture the pharmaceutical composition used as a…”, it is not particularly pointed out what the metes and bounds of the mixture of the pharmaceutical composition is. It is not clear if the claim is limiting the final composition’s physical form to be a liquid, solid, or lyophilized formulation, or if the composition is to be used as a liquid, solid, or lyophilized formulation in a subsequent method of use. Clarification is requested. 
Regarding claim 7, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 and 6-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a naturally occurring composition of matter without significantly more. 
The claims are directed to one of the four statutory categories of invention under 35 USC 101. In the instant case, the claims are directed to a composition of matter. The instant claims recite or involve a judicial exception; however, insofar as they are directed to natural products, the claim as a whole does not recite something significantly more than the judicial exception. 
The claim(s) recite(s) a pharmaceutical composition comprising ascorbic acid, caffeoylquinic acid, rosmarinic acid and glycosyl sulfones. Ranges of the active components and carriers, diluents, and additives are also claimed. 
As noted in the specification, the components of the composition are the naturally occurring components of the extract of Ocimum Sanctum. According to the specification, the organic fraction of the alcoholic extract of the Ocimum Sactum yields the composition in claim 1 and the weight ratios recited in claim 2.  This judicial exception is not integrated into a practical application because the extract of the naturally occurring product does not add a meaningful limitation. No additional 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Utispan et al. (Ethanolic extract of Ocimum sanctum leaves reduced invasion and matrix metalloproteinase activity of head and neck cancer cell lines, available online posted March 27, 2019). 
Utispan discloses Ocimum sactum demonstrates numerous effects including anti-oxidant, anti-microbial, and anti-tumor effects (abstract), specifically the ethanol extract of Ocimum sactum has demonstrated anti-tumorigenic effects on several cancer types including gastric cancer, pancreatic cancer, non-small cell lung cancer, and lung cancer (page 2). 
 As noted in the specification, the alcoholic extract of Ocimum sactum comprises:
Ascorbic acid in the range of about 0.8-1.2;

Rosmarinic acid in the range of about 0.6-1; and 
Glycosyl sulfones in the range of about 2-2.6 (Instant specification, page 10-11).
Therefore, the disclosure of an ethanolic extract of Ocimum sactum in Utispan meets the limitations of the composition of claims 1-2. 
 Regarding claim 6, the extract is stored as a powder (page 4). 
Utispan, therefore, anticipates the rejected claims. 

Claims 1-4 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qazi et al. (US 2003/0185911). 
Qazi discloses an extract or powdered plant parts of Ocimum sactum, edible fruits, sugar, gelling agent and food additives (paragraph 0020).  The extract can be ethyl alcohol (paragraph 0025). 
As noted in the specification, the alcoholic extract of Ocimum sactum comprises:
Ascorbic acid in the range of about 0.8-1.2;
Caffeoylquinic acid in the range of about 2-5;
Rosmarinic acid in the range of about 0.6-1; and 
Glycosyl sulfones in the range of about 2-2.6 (Instant specification, page 10-11).
Therefore, the disclosure of an ethanolic extract of Ocimum sactum in Qazi meets the limitations of the composition of claims 1-2. 
Regarding claims 3-4 and 7, as noted above, the composition comprises carriers, diluents, and additives (paragraph 0020) which would be pharmaceutically acceptable carriers for delivery. 
Regarding claim 6, the compoisition is in liquid form (paragraphs 0093-0103). 
. 

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Balaji et al. (IN 201841039156, abstract provided). 
Balaji discloses a formulation for adjunctive management of gingivitis, periodontitis, leukoplakia, lichen planus, and oral precancerous lesions comprising a combination of melatonin, thymol, and Ocimum sactum. Deionized distilled water, preservatives, sweetener, surfactant, carrier and flavoring agents are additionally included (Novelty). 
As noted in the specification, the alcoholic extract of Ocimum sactum comprises:
Ascorbic acid in the range of about 0.8-1.2;
Caffeoylquinic acid in the range of about 2-5;
Rosmarinic acid in the range of about 0.6-1; and 
Glycosyl sulfones in the range of about 2-2.6 (Instant specification, page 10-11).
Therefore, the  disclosure of an ethanolic extract of Ocimum sactum in Balaji meets the limitations of the composition of claims 1-2. 
Regarding claims 3-4 and 7, as noted above, Deionized distilled water, preservatives, sweetener, surfactant, carrier and flavoring agents are additionally included (Novelty), which are pharmaceutically acceptable carriers for delivery. 
Regarding claim 5, sweeteners include sucrose and sorbitol (description). 
	Regarding claim 6, the preparation disclosed in the abstract is a liquid formulation. 
Balaji, therefore, anticipates the rejected claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039.  The examiner can normally be reached on M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MELISSA S MERCIER/Primary Examiner, Art Unit 1615